Citation Nr: 1217466	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-48 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction of the rating for bilateral hearing loss from 10 to 0 percent, effective April 5, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The appellant is a Veteran served who served on active duty from January 1951 to January 1954.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In a communication received in September 2011 the Veteran withdrew his request for a Travel Board hearing. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of the propriety of the reduction of the rating for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities of residuals of cold injuries of both lower extremities, rated 30 percent, each, peripheral neuropathy of both lower extremities, rated 10 percent, each, tinnitus, rated 10 percent, and hearing loss, rated 0 percent, are rated 70 percent combined; the lower extremity disabilities of residuals of cold injuries and peripheral neuropathy share a common etiology.

2.  The Veteran's service connected disabilities are not shown to be of such nature and severity as to preclude him from pursuing any substantially gainful employment. 


CONCLUSION OF LAW

The schedular criteria for TDIU are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25. 4.26 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify under the VCAA is triggered by the receipt of a claim.  The VCAA applies to the claim for TDIU.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim for TDIU prior to its initial adjudication.  A January 2009 letter explained the evidence necessary to substantiate his claim for TDIU, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for multiple VA examinations, to include in May, June, and July 2007; June and November 2008, and April 2010.  The examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disabilities to provide probative medical evidence adequate for adjudication.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the TDIU claim, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

B. Legal Criteria, Factual Background, and Analysis 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted when it is established that the service-connected disabilities are so severe, standing alone, as to prevent gainful employment.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one disability rated 60 percent or 40 percent, disabilities of one or both upper extremities or of one or both lower extremities will be considered as one disability(including the bilateral factor), as will disabilities from a common etiology or single accident. 

The Veteran's service-connected disabilities of both lower extremities: residuals of cold injuries, rated 30 percent, each, and peripheral neuropathy, rated 10 percent, each, share a common etiology; he also has service connected tinnitus, rated 10 percent, and hearing loss, rated 0 percent.  The combined rating for his service connected disabilities is 70 percent.   See 38 C.F.R. §§ 4.25, 4.26.  Because the residuals of cold injuries and peripheral neuropathy all affect the lower extremities, and also because they share a common etiology, they are considered a single disability.  Since the combined rating for the cold injury residuals and peripheral neuropathy of the lower extremities (with application of the bilateral factor; see 38 C.F.R. § 4.26) is 70 percent, the schedular rating requirement for a TDIU rating in 38 C.F.R. § 4.16(a) is met.  

What remains for consideration is whether or not the Veteran's service connected disabilities render him unemployable.  In determining whether unemployability exists, consideration is given to the Veteran's level of education, training, and work experience, but not to age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU rating because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

In various statements, the Veteran asserts that due his residuals of cold injuries, he can no longer work.  In March 2007 he stated that due to the cold injury residuals, "I can't stand or walk for long periods of time," thereby precluding work on the shop floor in a small business he had owned since 1980.  In his substantive appeal, he states that his service connected disabilities "kept me from doing many of the activities inherent with working in forming metal forms."  He indicated that initially he thought he could work part-time, but even that effort was unsuccessful.  

In his VA Form 21-8940 (claim for TDIU) received in November 2009, the Veteran reported education through 4 years of colleges and an occupational history of working in the field of metal roll forming at the business he owned beginning in 1980.  He reported that he last worked full-time in June 2004 and became too disabled to work in June 2009.  

Pertinent clinical evidence of record includes a June 2008 VA examination specific finding the Veteran was not unemployable due to his residuals of cold injury.  On April 2010 VA examination, it was noted that the Veteran did not use assistive devices for his lower extremities, and the examiner concluded that the Veteran's residuals of a cold injury with peripheral neuropathy "would hinder him from doing any type of walking or standing for long periods of time because these two maneuvers aggravate his feet, but not sedentary work (emphasis added).  On the April 2010 VA audiological evaluation the provider opined that a disability such as the Veteran's hearing loss does not render an individual unemployable given the current state of amplification technology and/or vocational rehabilitation.  

A review of the remaining evidence of record, to include private neurology records dated in 2004 and 2006 and VA outpatient treatment reports dated through October 2010, did not find a picture of service-connected disability of a severity that would preclude all, to include sedentary, employment.  The Veteran's advanced education and business experience strongly suggest that he has training and experience that would be compatible with many forms of sedentary employment.  Furthermore, while it is reasonable to conclude from the evidence outlined above that the Veteran may indeed be precluded by virtue of his service connected disabilities from continuing to engage in his previous occupation in his business which required prolonged standing and walking, his service connected disabilities do not encompass any impairment of his upper extremities, and are not shown to have an impact on sedentary types of employment.  And while his tinnitus and mild hearing loss may have some impact on the types of employment that would require extensive telephone communication, the Board finds noteworthy the April 2010 examining audiologist's suggestion that the Veteran's level of hearing impairment could be alleviated by "state of the art amplification assistive technology".  The Board notes furthermore that there are many types of sedentary employment that do not require unimpaired hearing.  
 
In summary, the record does not show, and the Veteran has not identified any evidence that would support, that the Veteran's service connected disabilities would preclude him from engaging in sedentary types of employment consistent with his college education and work experience (operating his own business).  His employment limitations caused by his service-connected disabilities are recognized by the combined schedular rating of 70 percent; there is nothing in the record that suggests that the nature or severity of the service-connected disabilities would place him in a position different from other Veterans who have similar service-connected disabilities rated 70 percent combined.  

For the reasons noted above, the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, his appeal seeking a TDIU rating must be denied. 


ORDER

Entitlement to a TDIU rating is denied. 


REMAND

At the outset, the Board notes that the due process concerns/protections that must be considered when there is reduction in compensation do not apply in the instant case.  This is so because whether the Veteran's hearing loss disability is rated 10 percent (as previously) or 0 percent (under the May 2010 rating decision reduction) the combined rating for his service connected disability in either circumstance is 70 percent; a reduction in the rating for hearing loss disability from 10 percent to 0 percent therefore does not result in a reduction in compensation (but has the potential of such effect should there be changes in other ratings assigned).  

An August 2007 rating decision awarded the Veteran service connection for bilateral hearing loss, rated 10 percent.  The 10 percent rating was assigned under 38 C.F.R. § 4.85, Table VIA.  Table VIA provides for rating based on puretone thresholds only, and is to be used either when an examiner certifies that the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when indicated under 38 C.F.R. § 4.86 (which provides for rating based on puretone thresholds alone when there is an exceptional pattern of hearing impairment).  See 38 C.F.R. § 4.85(c).  It is unclear why Table VIA was applied in the August 2007 rating decision because the record then did not include an audiologist's certification that use of the speech discrimination test was inappropriate , and did not show an exceptional pattern of hearing impairment (as defined in § 4.86).    

The May 2010 rating decision on appeal reduced the rating for the Veteran's hearing loss from 10 percent to 0 percent based on a finding that an April 5, 2010 VA examination showed improvement.  The effective date of the reduction assigned was April 5, 2010.  A comparison of the audiometry findings on the April 5, 2010 VA examination with those on June 27, 2007 audiometry (which was the basis for the 10 percent rating assigned) found that rather than showing improvement from 2007 the 2010 audiometry showed some worsening of hearing acuity in the right ear (puretone thresholds at the 3000 and 4000 hertz frequencies were each 5 decibels higher, and speech discrimination declined from 96 percent to 92 percent), while left ear hearing acuity (in the frequencies considered) remained unchanged.  

As the basis for the assignment of the 10 percent rating in 2007 is unclear, and the stated basis for the reduction by the May 2010 rating decision appears clearly invalid, the Board finds that further clarification by the RO of the actions in this matter is necessary before it can properly address the propriety of the reduction in the rating.  [The Board observes that if the purpose of the reduction was to acknowledge a prior rating error, the proper vehicle for doing so would be 38 C.F.R. § 3.105(a).  The Board also notes incidentally that even if an examination had shown improvement in a disability it is unaware of any authority for making a reduction based on improvement retroactive to an examination showing the improvement.]

Accordingly, the case is REMANDED for the following action:
Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should review/readjudicate the matter of the rating/rating reduction for the Veteran's hearing loss in light of the Board's observations above.  The review should specifically encompass consideration and discussion of the application of Table VIA in the August 2007 rating decision; explanation of the May 2010 finding that there was improvement in the Veteran's hearing acuity from 2007 to 2010, and explanation (with citation to legal authority) of any effective dates assigned.  If the reduction in the rating remains deemed appropriate, the RO should issue an appropriate supplemental statement of the case (that explains fully the rationale for the determination, with citation to all governing legal authority), and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


